EVERETT, Chief Judge
(concurring):
Not every pretrial denial of counsel at a “critical stage” requires dismissal of charges or reversal of a conviction. Coleman v. Alabama, 399 U.S. 1, 90 S.Ct. 1999, 26 L.Ed.2d 387 (1970); United States v. Wade, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149 (1967). However, the Government must establish that this constitutional error was harmless. Gilbert v. California, 388 U.S. 263, 272, 87 S.Ct. 1951, 1956, 18 L.Ed.2d 1178, 1186 (1967); cf. United States v. Remai, 19 M.J. 229 (C.M.A.1985). On the basis of my examination of this record, I agree with the principal opinion’s conclusion that here the Government has carried its heavy burden and has demonstrated that appellant’s defense was not impaired by the delay in appointing counsel to represent him.